CM/ECE a yaed19-cr-07150-AJB Document 1-1 Filed 09/25/19 PagelD.2 Page 1hage | of 6

U.S. District Court

Eastern District of Virginia - (Norfolk)
CRIMINAL DOCKET FOR CASE #: 2:10-cr-00115-RBS-FBS-1

Case title: USA v. Algarin

Magistrate judge case number: 2:10-mj-00256

Date Filed: 07/02/2010
Date Terminated: 11/01/2010

 

Assigned to: Chief District Judge
Rebecca Beach Smith

Referred to: Magistrate Judge F.
Bradford Stillman

Defendant (1)

Anthony Algarin
TERMINATED. 11/01/2010
also known as

"Rico"

TERMINATED, 11/01/2010

Pending Counts

T.21 USC 846 - Conspiracy to
Distribute and Possess with Intent to
Distribute Cocaine/ T.21 USC 853 -
Criminal Forfeiture

Q)

Highest Offense Level (Opening)
Felony

Terminated Counts

None

Highest Offense Level (Terminated)

None

Complaints

represented by Michael Scott Davis

Law Office of Michael 8. Davis

4445 Corporation Landing

Virginia Beach, VA 23462

(757) 721-6453

Fax: (757) 721-6459

Email: michaelsdavislaw@gmail.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: CJA Appointment

Disposition

AMENDED Per Order Filed
12/15/2014: One hundred twenty (120)
months imprisonment; Five (5) years
supervised release; $100.00 special
assessment

Disposition

Disposition

https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?45288550617461-L_1 0-1 9/20/2019
OME CE 5884 19-cr-07150-AJB Document 1-1 Filed 09/25/19 PagelD.3 Page 2867!

T.21 USC §§ 846 - Conspiracy to
Distribute and Possess with Intent to
Distribute a Controlled Substance.

 

‘Plaintiff

USA represented by Kevin M. Comstock
United States Attorney's Office
101 W Main St
Suite 8000
Norfolk, VA 23510
(757) 441-6331
Fax: (757) 441-6689
Email: Kevin.Comstock@usdoj.gov
ATTORNEY TO BE NOTICED

Laura Marie Everhart

United States Attorney's Office
101 W Main St

Suite 8000

Norfolk, VA 23510

(757) 441-6331

Fax: (757) 441-6689

Email: laura.everhart@usdoj.gov
ATTORNEY TO BE NOTICED

 

Date Filed # | Docket Text

 

 

 

 

 

06/14/2010 1 | CRIMINAL COMPLAINT FILED 6/14/10 as to Anthony Algarin (1). (Idab, )
{2:10-mj-00256] (Entered: 06/15/2010)

06/14/2010 2 | CRIMINAL AFFIDAVIT by USA as to Anthony Algarin 1 Criminal Complaint
(Idab, ) [2:10-mj-00256] (Entered: 06/15/2010)

06/14/2010 3 | Arrest Warrant Issued and Delivered to USM 6/14/10 directed by Magistrate
Judge Douglas E. Miller in case as to Anthony Algarin. (Idab, ) [2:10-mj-00256]
(Entered: 06/15/2010)

06/17/2010 Arrest of Anthony Algarin (Idab, ) [2:10-mj-00256] (Entered: 06/17/2010)

06/17/2010 Minute Entry for proceedings held before Magistrate Judge F. Bradford

Stillman:(Court Reporter FTR.)Laura Everhart, AUSA appeared on behalf of
USA, deft. present in custody. Initial Appearance as to Anthony Algarin held on
6/17/2010, deft. advised of rights, charges & right to counsel, counsel desired,
court directed appointment of counsel, Govt. motion for detention,
TEMPORARY DETENTION ORDERED.Detention Hearing set for 6/22/2010
02:30 PM in Norfolk Mag Courtroom 2 before Magistrate Judge Tommy E.
Miller. Preliminary Hearing set for 6/22/2010 02:30 PM in Norfolk Mag
Courtroom 2 before Magistrate Judge Tommy E. Miller. Deft. remanded. THIS

 

 

 

 

https://ecf.vaed.uscourts. gov/cgi-bin/DktRpt.pl?45288550617461-L_i_0-1 9/20/2019
CM/ECE - vae
ase

.49-cr-07150-AJB Document 1-1 Filed 09/25/19 PagelD.4 Page séaP6? %f®

IS A TEXT ONLY ENTRY, A PDF DOCUMENT IS NOT ATTACHED TO
THIS ENTRY. (Idab, ) [2:10-mj-00256] (Entered: 06/21/2010)

 

06/17/2010

[un

Arrest Warrant Returned Executed on 6/17/10 in case as to Anthony Algarin.
(Idab, }) [2:10-mj-00256] (Entered: 06/21/2010)

 

06/17/2010

Ion

CJA 23 Financial Affidavit by Anthony Algarin (Idab, ) [2:10-mj-00256]
(Entered: 06/21/2010)

 

06/17/2010

Im

ORDER OF TEMPORARY DETENTION as to Anthony Algarin, entered and
filed in open court 6/17/10. (Signed by Magistrate Judge F. Bradford Stillman)
copies mailed on 6/17/10. (Idab, ) [2:10-mj-00256] (Entered: 06/21/2010)

 

06/18/2010

Set/Reset Deadlines/Hearings as to Anthony Algarin: Detention Hearing set for
6/22/2010 02:30 PM in Norfolk Mag Courtroom 2 before Magistrate Judge
Tommy E. Miller. Preliminary Hearing set for 6/22/2010 02:30 PM in Norfolk
Mag Courtroom 2 before Magistrate Judge Tommy E. Miller. (they, ) [2:10-mj-
00256] (Entered: 06/18/2010)

 

06/22/2010

Joo

CJA 20: Oral Order appointing Michael Davis as counsel for Anthony Algarin,
entered 6/17/10 and filed 6/22/10. (Signed by Magistrate Judge F. Bradford
Stillman) original hand delivered to Michael Davis on 6/22/10. (ldab, ) [2:10-
mj-00256] (Entered: 06/22/2010)

 

06/22/2010

Minute Entry for proceedings held before Magistrate Judge Tommy E. Miller:
(Court Reporter FTR.)Laura Everhart, AUSA appeared on behalf of USA, deft.
appeared through Michael Davis, C/A.Detention Hearing as to Anthony Algarin
held on 6/22/2010, Preliminary Hearing as to Anthony Algarin held on
6/22/2010, Govt. motion for detention granted, detention ordered, court finds
probable cause, deft. held for Grand Jury, deft. remanded. (Court time: 2:30 PM
- 3:15 PM) THIS IS A TEXT ONLY ENTRY, A PDF DOCUMENT IS NOT
ATTACHED TO THIS ENTRY. (Idab, ) (2:10-mj-00256] (Entered:
06/23/2010)

 

06/22/2010

10 Agreed Discovery Order as to Anthony Algarin, entered and filed 6/22/10.

(Signed by Magistrate Judge Tommy E. Miller) copies mailed on 6/23/10.
(Idab, ) [2:10-mj-00256] (Entered: 06/23/2010)

 

06/23/2010

ORDER OF DETENTION as to Anthony Algarin, entered and filed 6/23/10.
(Signed by Magistrate Judge Tommy E. Miller) copies mailed on 6/23/10.
(Idab, } [2:10-mj-00256] (Entered: 06/23/2010)

 

07/02/2010

CRIMINAL INFORMATION FILED 7/02/10 as to Anthony Algarin (1) count
(s} 1. (dab, ) (Entered: 07/02/2010)

 

07/02/2010

Set Hearings as to Anthony Algarin: Plea Agreement Hearing set for 7/6/2010
12:00 PM in Norfolk Mag Courtroom 2 before Magistrate Judge Douglas E.
Miller, (cdod) (Entered: 07/02/2010)

 

07/02/2010

ORDER as to Anthony Algarin authorizing a U.S. Magistrate Judge, with the
consent of the defendant, to conduct the guilty plea proceedings. Signed by
District Judge Rebecca Beach Smith on 7/2/10. (arou) (Entered: 07/06/2010)

 

07/06/2010

 

https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?45288550617461-L_1_0-1

 

 

 

9/20/2019
CM/ECE 38°44 9.cr-07150-AJB Document 1-1 Filed 09/25/19 PagelD.5 Page 4kaeg 4 of 6

Waiver of Right to Rule 11(Consent) before a U.S. District Judge by Anthony
Algarin, filed in open Court, (mnew) (Entered: 07/06/2010)

07/06/2010 Minute Entry for proceedings held before Magistrate Judge Douglas E. Miller:
Initial Appearance as to Anthony Algarin held on 7/6/2010. USA appeared
through: Laura Everhart, AUSA. Dft. present in custody appeared through:

Michael 8. Davis. (Court Reporter Jody Stewart, OCR.) (mnew) (Entered:
07/06/2010)

 

 

07/06/2010 14 | Waiver of Indictment by Anthony Algarin, filed in open Court. (mnew)
(Entered: 07/06/2010)

 

07/06/2010 Minute Entry for proceedings held before Magistrate Judge Douglas E. Miller:
Plea Agreement Hearing as to Anthony Algarin held on 7/6/2010. USA
appeared through: Laura Everhart, AUSA. Dft. present in custody appeared
through: Michael §. Davis, c.a. Came on re Plea to a Criminal Information. Dft.
sworn. Court fully advised dft. re proceedings and his rights & dft.
acknowledged he understood. Court explained charge & maximum penalty. Dft.
plead guilty. Court explained to dft. that by pleading guilty he waived jury trial
and he waived his right of appeal pursuant to the plea agreement. Plea entered
by Anthony Algarin (1) Accepted - Guilty Count 1. Sentencing set for
10/29/2010 at 10:00 a.m. in Norfolk Courtroom 1 before District Judge Rebecca
Beach Smith. (Court Reporter Jody Stewart, OCR.) (CJA time for Initial
Appearance & Plea Hearing: 12:00-12:30). (mnew) THIS IS A TEXT ONLY
ENTRY, A PDF DOCUMENT IS NOT ATTACHED TO THIS ENTRY.
(Entered: 07/06/2010)

07/06/2010 15 | Sentencing Procedures Order as to Anthony Algarin (signed by District Judge

Rebecca Beach Smith on 7/6/10) & filed in open Court. (mnew) (Entered:
07/06/2010) .

 

 

07/06/2010 17 | Plea Agreement as to Anthony Aigarin, filed in open Court. (mnew) (Entered:
07/06/2010)

 

07/06/2010 18 | Statement of Facts as to Anthony Algarin, filed in open Court. (mnew) (Entered:
07/06/2010)

07/06/2010 20 | ORDER Accepting Plea of Guilty as to Anthony Algarin. Signed by District
, Judge Rebecca Beach Smith on 7/6/10. (arou) (Entered: 07/06/2010)

 

 

07/09/2010 21 | Transportation Order as to Anthony Algarin. Signed by Magistrate Judge
Douglas E. Miller on 7/9/10. (arou) (Entered: 07/12/2010)

 

10/01/2010 22 | Position on Sentencing by USA as to Anthony Algarin (Everhart, Laura)
(Entered: 10/01/2010)

10/04/2010 23 | Reply by Anthony Algarin (Davis, Michael) (Entered: 10/04/2010)

 

 

 

10/13/2010 — | 24 | Position on Sentencing by Anthony Algarin (Davis, Michael) (Entered:
10/13/2010) .
10/29/2010 SENTENCING held before District Judge Rebecca Beach Smith: Gloria Smith,

OCR. Laura Everhart, AUSA, and Michael Davis, c/a counsel, present;
defendant present in custody. Sentencing held on 10/29/2010 for Anthony

 

 

 

 

https://ecf.vaed uscourts.gov/cgi-bin/DktRpt.pl?45288550617461-L_1 0-1 9/20/2019
CM/ECE =

Bett 9. -cr-07150-AJB Document 1-1 Filed 09/25/19 PagelD.6 Page 5h Ree 5 of 6

Algarin (1). The court adjudged defendant guilty of count 1 of the criminal
information. Count 1: One hundred thirty-five (135) months imprisonment, with
court recommendations; Five (5) years supervised release; $100.00 special
assessment. Defendant remanded to custody of USM. Court Hours: 10:00 a.m. -
10:30 am. THIS IS A TEXT ONLY ENTRY. A PDF DOCUMENT IS NOT
ATTACHED TO THIS ENTRY. (sche) (Entered: 10/29/2010)

 

11/01/2010

26 | JUDGMENT as to Anthony Algarin (1), Count 1: One hundred thirty-five (135)

months imprisonment; Five (5) years supervised release; $100.00 special
assessment. Signed by District Judge Rebecca Beach Smith on 10/29/2010 and
filed on 11/1/2010. (bnew) (Entered: 11/01/2010)

 

04/05/2012

Letter from defendant (Attachments: # 1 response from Clerk's Office)(tjoh,
(Attachment 1 replaced on 4/5/2012) (tjch, ). (Entered: 04/05/2012)

 

10/31/2014

MOTION to Reduce Sentence - USSC Amendment by Anthony Algarin.
(rsim, ) (Entered: 11/03/2014)

 

11/13/2014

ORDER TO RESPOND re USSC Amendment for Anthony Algarin (1) Count 1.
Signed by Chief District Judge Rebecca Beach Smith and filed on 11/13/2014.
Copies disbursed as directed. (rsim, ) (Entered: 11/13/2014)

 

11/14/2014

30 | USSC Drug Amendment Presentence Investigation Report (USSC Drug

Amendment Presentence Investigation Report) (SEALED - government and
defense counsel) as to Anthony Algarin. (snyder, ellen) (Entered: 11/14/2014)

 

11/14/2014

31 | NOTICE OF ATTORNEY APPEARANCE Kevin M. Comstock appearing for

USA. (Comstock, Kevin) (Entered: 11/14/2014)

 

12/11/2014

USSC Drug Amendment Work Sheet (Sealed Document) as to Anthony Algarin
(snyder, ellen) (Entered: 12/11/2014)

 

12/12/2014

RESPONSE to Motion by USA as to Anthony Algarin re 28 MOTION to
Reduce Sentence - USSC Amendment (Comstock, Kevin) (Entered:
12/12/2014)

 

12/15/2014

[fs

ORDER granting 28 Motion to Reduce Sentence - USSC Amendment for 1 as to
Anthony Algarin (1). Signed by Chief District Judge Rebecca Beach Smith and
filed on 12/15/2014. Copy mailed to defendant on 12/15/2014. (rsim, ) (Entered:
12/15/2014)

 

07/02/2018

Letter to Court from Anthony Algarin (afar) (Entered: 07/03/2018)

 

07/02/2018

 

I& | le
oN re

 

Letter to Anthony Algarin (afar) (Entered: 07/03/2018)

 

 

 

 

PACER Service Center
Transaction Receipt

 

 

 

09/20/2019 15:02:29

 

 

 

(PACER

; Client Code:
Login:

le 54733:2654104:0 |

 

 

 

 

Description:

 

 

Docket Report

 

 

Search
Criteria:

 

 

2:10-cr-00115-
RBS-FBS

https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?45288550617461-L_1_0-1

 

9/20/2019
CMIECE 5 ¥8¢4149.cr-07150-AJB Document 1-1 Filed 09/25/19 PagelD.7 Page kage 6 of 6

 

 

 

 

 

 

 

Billable Cost: Jo.40
Pages:

 

 

 

 

https://ecf. vaed.uscourts.gov/cgi-bin/DktRpt.pl?45288550617461-L_1 0-1 9/20/2019
